DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Jr. et al. (US 7,665,293 B2) in view of Hill (US 6,254,488 B1).
Regarding claim 8, Wilson, Jr. et al. discloses a hollow drive shaft for a vehicle, the hollow drive shaft comprising:
a hollow shaft (14, 15, 16); and
a first stem (11) joined to one of a left (see Figure 1) or right side of the hollow shaft; and
a second stem (12) joined to the other one of the left or right (see Figure 1) sides of the hollow shaft, and
wherein each of the first and second stems has a solid shape (see Figure 1) having no hollow portion therein, while hollow portions which are concave (the concave surface of each stem that faces the center of the shaft) are respectively provided on an end 
Wilson, Jr. et al. does not disclose that the hollow shaft is configured such that one of a first hollow tube or a second hollow tube is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube.
Hill teaches a hollow shaft (12, 14) that is configured such that one of a first hollow tube (12) or a second hollow tube (14) is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube for the purpose of providing a shaft that is much stronger and can be rotated at higher speeds without vibration and whipping (Column 1 / Lines 17-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow shaft of Wilson, Jr. et al. to be configured such that one of a first hollow tube or a second hollow tube is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube for the purpose of providing a shaft that is much stronger and can be rotated at higher speeds without vibration and whipping, as taught by Hill.
Regarding claim 9, Wilson, Jr. et al. in view of Hill discloses all of the claim limitations, see above, but does not disclose that the hollow shaft is formed by reducing an outer diameter of one of the first and second hollow tubes having a same diameter through swaging, and then inserting the hollow tube having the reduced outer diameter into the remaining hollow tube.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of forming the hollow shaft and make the hollow shaft by reducing an outer diameter of one of the first and second hollow tubes having a same diameter through swaging, and then inserting the hollow tube having the reduced outer diameter into the remaining hollow tube, the hollow shaft may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made. Further, the patentability of the device does not depend on its method of manufacture.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Regarding claim 10, Wilson, Jr. et al. in view of Hill discloses all of the claim limitations, see above, but does not disclose that one of the first and second hollow tubes is subjected to swaging, such that an outer diameter thereof is reduced to be less than an 
One of ordinary skill in the art would recognize that the hollow shaft and the hollow tubes may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of forming the hollow shaft and the hollow tubes and make one of the first and second hollow tubes is subjected to swaging, such that an outer diameter thereof is reduced to be less than an inner diameter of the remaining hollow tube, and then torsion torque is applied to the first and second hollow tubes, respectively, in different directions to be twisted, the hollow shaft and the hollow tubes may be made by any known manufacturing method which is suitable to the desired operational characteristics of the part being made. Further, the patentability of the device does not depend on its method of manufacture.
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diemirbey (US 2011/0142532 A1) in view of Hill (US 6,254,488 B1).
Regarding claim 8, Diemirbey discloses a hollow drive shaft for a vehicle, the hollow drive shaft comprising:
a hollow shaft (104); and
a first stem (110) joined to one of a left (see Figure 2) or right side of the hollow shaft; and
a second stem (120) joined to the other one of the left or right (see Figure 2) sides of the hollow shaft, and
wherein each of the first and second stems has a solid shape (see Figure 2) having no hollow portion therein, while hollow portions which are concave (the concave surface of each stem that faces the center of 104) are respectively provided on an end (the right end of 110 and the left end of 120; see Figure 2) of the first and second stems connected to the hollow shaft.
Diemirbey does not disclose that the hollow shaft is configured such that one of a first hollow tube or a second hollow tube is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube.
Hill teaches a hollow shaft (12, 14) that is configured such that one of a first hollow tube (12) or a second hollow tube (14) is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube for the purpose of providing a shaft that is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow shaft of Diemirbey to be configured such that one of a first hollow tube or a second hollow tube is inserted into a remaining hollow tube of the first hollow tube or the second hollow tube for the purpose of providing a shaft that is much stronger and can be rotated at higher speeds without vibration and whipping, as taught by Hill.
Regarding claim 9, Diemirbey in view of Hill discloses all of the claim limitations, see above, but does not disclose that the hollow shaft is formed by reducing an outer diameter of one of the first and second hollow tubes having a same diameter through swaging, and then inserting the hollow tube having the reduced outer diameter into the remaining hollow tube.
One of ordinary skill in the art would recognize that the hollow shaft may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of forming the hollow shaft and make the hollow shaft by reducing an outer diameter of one of the first and second hollow tubes having a same diameter through swaging, and then inserting the hollow tube having the reduced outer diameter into the remaining hollow tube, the hollow shaft may be made by any known manufacturing method which is suitable to the desired operational 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Regarding claim 10, Diemirbey in view of Hill discloses all of the claim limitations, see above, but does not disclose that one of the first and second hollow tubes is subjected to swaging, such that an outer diameter thereof is reduced to be less than an inner diameter of the remaining hollow tube, and then torsion torque is applied to the first and second hollow tubes, respectively, in different directions to be twisted.
One of ordinary skill in the art would recognize that the hollow shaft and the hollow tubes may be made by any known method of manufacture which achieves the desired operational characteristics.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of forming the hollow shaft and the hollow tubes and make one of the first and second hollow tubes is subjected to swaging, such that an outer diameter thereof is reduced to be less than an inner diameter of the remaining hollow tube, and then torsion torque is applied to the first and second hollow 
 [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.
Regarding claim 11, Diemirbey discloses that the hollow shaft has therein a hollow portion (the hollow center of 104) extending along a rotation axis (the axial centerline of 100).
Response to Arguments
Applicant’s arguments with respect to claims 8-111 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656